 1   ROB BONTA
     ATTORNEY GENERAL OF CALIFORNIA
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9

10                           IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   SOBOBA BAND OF LUISEÑO INDIANS,                       Case No. 1:20-cv-01147-AWI-SKO
     a federally recognized Indian Tribe,
14                                                       STIPULATION AND ORDER TO
                                              Plaintiff, EXTEND TIME FOR FILING
15                                                       RENEWED MOTION TO SEAL AND
                    v.                                   OPPOSITIONS TO CROSS-MOTIONS
16                                                       FOR SUMMARY JUDGMENT
17   STATE OF CALIFORNIA, and GAVIN
     NEWSOM IN HIS OFFICIAL CAPACITY
18   AS GOVERNOR OF CALIFORNIA,                            Action Filed: August 15, 2020
19                                        Defendants.
20
21          Pursuant to the United States District Court, Eastern District of California Local Rules,

22   Rule 143, George Forman, attorney for plaintiff Soboba Band of Luiseño Indians, a federally

23   recognized Indian Tribe (Soboba or Tribe), on the one hand, and Timothy M. Muscat, Deputy

24   Attorney General, attorney for defendant Gavin Newsom, in his official capacity as Governor of

25   the State of California, and defendant State of California (collectively, State Defendants), on the

26   other hand, stipulate as follows:

27          Whereas, on May 26, 2021, State Defendants filed an Ex Parte Motion to File Portions of

28   Documents Under Seal Pursuant to Local Rule 141 and for Leave to File Redacted Documents
                                                  1
                           Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                          Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01147-AWI-SKO)
 1   Pursuant to Local Rule 140 (Motion);

 2            Whereas, the Tribe supported sealing the information to protect the information’s

 3   confidentiality;

 4            Whereas, on June 16, 2021, the Court issued an order denying State Defendant’s Motion

 5   without prejudice, with a deadline to file any renewed motion of no later than June 25, 2021;

 6            Whereas, the counsel for the Tribe and State Defendants (collectively, the Parties) have

 7   discussed this matter and State Defendants plan to file a renewed Motion and a joinder by the

 8   Tribe;

 9            Whereas, the Parties filed cross-motions for summary judgment (Cross-Motions); and

10            Whereas, counsel for the Parties have worked diligently both on a renewed Motion and

11   joinder and their respective briefs in opposition to the Cross-Motions that currently are due on

12   June 23, 2021, but with the general press of business and counsel for the Tribe having

13   encountered unanticipated delays in obtaining executed declarations to be lodged in connection

14   with the Tribe’s opposition brief, the parties do not anticipate being able to meet the Court’s

15   deadline to file opposition briefs by June 23, 2021, or a renewed Motion and joinder by June 25,

16   2021,

17            IT IS HEREBY STIPULATED and respectfully requested by the Parties that (1) the Court

18   grant leave for State Defendants’ renewed Motion and any joinder by the Tribe to be filed on July

19   7, 2021, and (2) the Court amend the current Scheduling Order so as to provide that the Parties’

20   briefs in opposition to the respective Cross-motions be filed by July 2, 2021, any reply briefs be
21   filed by July 22, 2021, and the hearing on the motions be continued until August 9, 2021.

22

23   Dated: June 22, 2021                             Respectfully submitted,

24
                                                      By: /s/ George Forman
25                                                           GEORGE FORMAN
                                                             FORMAN & ASSOCIATES
26                                                           Attorneys for Plaintiff
27

28
                                                          2
                            Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                           Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01147-AWI-SKO)
 1   Dated: June 22, 2021                             ROB BONTA
                                                      Attorney General of California
 2                                                    SARA J. DRAKE
 3                                                    Senior Assistant Attorney General
                                                      WILLIAM P. TORNGREN
 4                                                    Supervising Deputy Attorney General
                                                      COLIN WOOD
 5                                                    Deputy Attorney General
 6

 7                                                    By:      /s/ Timothy Muscat ____           __
                                                               TIMOTHY M. MUSCAT
 8                                                             Attorneys for Defendants
 9

10        PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.

11

12
     IT IS SO ORDERED.
13

14   Dated: June 23, 2021
                                                     SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
                            Stip. and Proposed Order to Extend Deadline To File Renewed Mot. to File Under Seal and
                                           Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01147-AWI-SKO)
